Citation Nr: 1634148	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-32 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to a rating in excess of 20 percent for right shoulder tendonitis with trapezius strain (right shoulder disability).

3. Entitlement to a rating in excess of 20 percent for chronic low back pain with history of muscle strain (low back disability).

4. Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome (right knee disability).

5. Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome (left knee disability).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989 and from April 1990 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In December 2015, the Board remanded this matter for further development.  In a February 2016 rating decision, the Appeals Management Center granted a 20 percent rating for a right shoulder disability, a 20 percent rating for a low back disability, and a 20 percent rating for a right knee disability.  These rating do not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's right shoulder, low back, and right knee disabilities remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran underwent new VA examinations in January 2016 pursuant to a Board remand.  After review of the examination reports, the Board finds that additional VA examinations should be obtained.  The VA examiner was specifically asked to provide an opinion regarding the etiology of the Veteran's neck disability, to include whether it was caused or aggravated by service-connected low back and right shoulder disabilities.  The examiner stated that she could not provide an opinion without resorting to speculation, and did not provide adequate reason for this resort to speculation.  Therefore, the Board finds that the January 2016 examination is inadequate because it is incomplete and fails to fully address the Board's questions.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).

Further, the examinations to assess the current severity of the Veteran's right shoulder, low back, and right and left knee disabilities noted the Veteran had pain during range of motion testing, but did not indicate at what point pain occurred.  Therefore, the Board also finds that these examinations are inadequate for rating purposes.  See id.  For these reasons, the Board directs that additional examinations be provided for the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the issues on appeal; this specifically includes treatment records from the Central Texas Veterans Health Care System from February 2016 to the present.

2. After completing directive (1), the AOJ should schedule the Veteran for a VA examination by an appropriate physician to determine the nature, extent and etiology of his neck disability.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's neck disability is related to service?  It is requested that the rationale for this opinion include some discussion regarding the complaints of cervical radiculopathy and right-sided neck pain noted in service.

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's neck disability is proximately due to his service-connected disabilities, to especially include his low back disability and/or right shoulder disability?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's neck disability has been aggravated by his service-connected disabilities, to especially include his low back disability and/or right shoulder disability?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for an appropriate VA examination(s) of the Veteran to ascertain the current nature and severity of his service-connected right shoulder tendonitis with trapezius strain, chronic low back pain with history of muscle strain, and right and left knee patellofemoral pain syndrome.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right shoulder, low back, and right and left knee disabilities, noting their frequency and severity.  When measuring range of motion, the examiner should specifically state the degree at which any pain begins.  The examiner should also address whether there is any additional functional loss during flare-ups.  The examiner should also specifically address the impact such disabilities have on the Veteran's employability.  Examination results should be clearly reported.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




